DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. Applicant argues that Cornet et al. /Danino and Chevalier et al. do not teach the newly presented claim limitations of the pumping member containing the stem, spring and piston. However, Lee is now being relied upon to demonstrate the use of such features within cosmetic dispensers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cornet et al. (FR 2912671 A1) in view of Danino (FR 3042959 A1), Chevalier et al. (US Pat. 8,926,207) and Lee (US Pat # 9,089,868).
In regards to claim 1, Cornet discloses a cosmetic container with a double discharge means, comprising a container body (1) storing contents (useful volume 10 for storing product);
a pumping member (23) coupled to the upper portion of the container body (see FIGS. 1a-1c, 2a-2b, 3a, and 4a depicting coupling of pump body 23 close to upper portion of container body 1) and discharging the content stored in the container body to the outside through a pumping operation (see page 4/7 of translation), and provided with a contents suction tube (24) suctioning the contents stored in the container body at the lower portion thereof (see page 4/7 of translation); 
a pump support body (22) coupled to the pumping member and supporting the pumping member (see FIGS. 1a-4b depicting pumping member 23 projecting from pump support body 22; see also page 4/7 of translation describing how pump is mounted via use of pump support body 22), and provided with a coupling part which is formed with a screw thread for screw-coupling with the container body at the inner side thereof for being able to be attached to and detached from the upper portion of the container body (see first full para. on page 5/7 of translation describing the screw coupling between pump support body 22 and top of container 1, specifically outside threads on body neck 12 engaging with inner threads of support body 22), and released from the screw-coupling from the container body to be separated along with the pumping member at the time of separation (see FIGS. 1a-1c with FIG. 1a 
a button member (21) coupled to the upper portion of the pumping member (see FIGS. 1a-4a) and delivering pressure generated according to user's pressurizing to the pumping member and inducing the pumping operation (see bottom of page 4/7 of translation), and provided with a contents discharge hole (20) such that the contents can be discharged to the outside through the pumping operation of the pumping member (see bottom of page 4/7 of translation); 
an applicator (25, 25’, 25”) coupled to the lower portion of the contents suction tube (see FIGS. 1a-4a), formed with a contents-moving hole at the lower end thereof such that the contents can move to the contents suction tube when the pumping member performs a pumping operation (each recovery element applicator has a center formed as a tightening sleeve around the contents suction tube 24 — see pages 5/7 and 6/7 of translation), and applying the contents covered on the outer circumferential surface thereof onto user's skin when the contents are discharged from the container body (see page 5/7 of translation describing ability of 25, 25’ and 25” to apply material to a user directly); 
wherein the contents are moved through the contents-moving hole formed at the applicator, when the button member is pressurized, passed through the contents suction tube and discharged to the outside through the contents discharge hole of the button member (see bottom of page 4/7 and top of page 5/7 of translation), and wherein the contents can be discharged through the applicator and applied onto the skin when the pump support body is separated from the container body (see page 5/7 of translation and top of page 6/7 of translation).
Cornet does not disclose the pumping member including at least a stem, a piston rod coupled to the lower portion of the stem, and a spring coupled as encasing the circumference of the stem; wherein the button member experiences an upwards force from the spring of the pumping member, allowing it to pump repeatedly;
 an over cap encasing the button member at the upper portion of the pump support body and detachably coupled the button member; and 
wherein at the upper portion of the container body is coupled a wiper closely contacted to the outer circumferential surface of the contents suction tube and retrieves the contents covered on the outer circumferential surface of the contents suction tube to the container body, wherein at the side surface of the wiper are formed a plurality of holes which retrieve the contents covered on the outer circumferential surface of the contents suction tube and at the same time, function as an air moving passage such that it is possible to move the contents covered on the outer circumferential surface of the content suction tube and simultaneously to withdraw the contents suction tube.
However, Danino demonstrates that it is common and conventional to include an over cap (18) to encase a pushing button member (9) which dispenses contents via a contents suction tube (11) and pump (100 for the obvious reason of preventing accidental pumping of the pusher to dispense cosmetics so as to provide a protective cap to allow a user access to the pusher in order to active dispensing of cosmetic via the pump (see page 6/9 of translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the dual dispenser as provided by Cornet to include a protective cap above the pusher dispenser as taught by Danino in order to provide a protective cap to allow a user access to the pusher in order to active dispensing of cosmetic via the pump (where Cornet specifically states that such dispensing member may be “any dispensing head” see Page 4 of translation).
With regards to the wiper, Chevalier teaches a cosmetic container with a wiper (11) coupled to an upper portion of a container body (see FIG. 1 of wiper 11 coupled to upper neck 5 of container body 2) with a lower part of a support body (8) providing the wiper (11) between the support body (8) and the neck of the container body (5) with the inner surface of the wiper closely contact to the outer circumferential surface of a tube (9) connected at its end to an applicator (10) (diameter D2 of inner circumference of wiper is slightly larger than diameter of wand 9 —see Col. 4, line 61 —Col. 5, line 19), wherein the side surface of the wiper is formed with a plurality of holes (24,25 ; see also FIG. 8 and Col. 5, lines 20-42) which can retrieve contents covered on the outer circumferential surface of the applicator tube (9; see Col. 5, lines. 29-42 and Col. 7, lines 1-11 describing the flow of excess mascara scraped off the tube 9) and at the same time, capable of functioning as an air moving passage such that it is possible to move the contents covered on the outer circumferential surface of the content suction tube and simultaneously to withdraw the contents suction tube (such that FIG. 4 depicts openings 24 on the lower skirt of wiper 11 and that such openings are not in contact with any subsequent wall of the container 2) in order to facilitate flow of the cosmetic product back into the reservoir upon withdrawal of the applicator (see Col. 5, lines 20-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the cosmetic container with double discharge means as provided by the combination of Cornet and Danino to include a wiper with a plurality of openings in the sidewall of the wiper as taught by Chevalier in order to facilitate flow of the cosmetic product back into the reservoir upon withdrawal of the applicator.
Lastly, with regards to the pumping member, Lee teaches a cosmetic dispenser to include a stem (131c), a piston rod (as the dispenser contains a ‘spuit tube’ where a spuit is a type of piston) coupled to the lower portion of the stem, and a spring (160) coupled as encasing the circumference of the stem; wherein a button member (150) experiences an upwards force from the spring of the pumping member, allowing it to pump repeatedly (Col 5, Lines 59-62). Therefore, because Cornet teaches the dispensing member may be “any dispensing head” (see Page 4 of translation), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the pumping member of Lee with the pumping member including the piston/spring of Lee, as such are functionally equivalent dispensers for cosmetics and would be expected to perform equally well as one another for the intended purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772